                                          Case 4:19-cv-05460-YGR Document 71 Filed 09/03/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ANDRE KENNETH STUCKEY,
                                   7                                                        Case No. 19-cv-05460-YGR (PR)
                                                         Plaintiff,
                                   8                                                        ORDER GRANTING DEFENDANTS’
                                                    v.                                      REQUESTS FOR EXTENSIONS OF
                                   9                                                        TIME TO FILE DISPOSITIVE
                                         JULIANN KNIGHT, et al.,                            MOTION AND REPLY IN SUPPORT
                                  10                                                        OF DISPOSITIVE MOTION
                                                         Defendants.
                                  11

                                  12           Defendants T. Bauer, A. Phang, J. Knight, and S. Taylor (Defendants) filed a request for a
Northern District of California
 United States District Court




                                  13   four-day extension to file and serve a dispositive motion. Defendants’ request for an extension of

                                  14   time is GRANTED. Dkt. 56. The time in which Defendants may file a dispositive motion will be

                                  15   extended nunc pro tunc to July 13, 2021, the date that Defendants’ Motion for Summary Judgment

                                  16   was filed.

                                  17           Thereafter, Plaintiff filed his opposition to Defendants’ motion. Dkt. 68.

                                  18           Defendants have since requested a forty-six day extension of time, up to and including

                                  19   September 24, 2021, to file and serve a reply in support of their dispositive motion. Having read

                                  20   and considered Defendants’ motion and the declaration of Defendants’ counsel supporting the

                                  21   motion, and for good cause appearing, Defendants’ motion for an extension of time is GRANTED.

                                  22   Defendants may file a reply in support of their dispositive motion on or before September 24,

                                  23   2021.

                                  24           This Order terminates Docket Nos. 56 and 69.

                                  25           IT IS SO ORDERED.

                                  26   Dated: September 3, 2021

                                  27                                                   ______________________________________
                                                                                       JUDGE YVONNE GONZALEZ ROGERS
                                  28                                                   United States District Judge
